  Case 16-01883         Doc 57     Filed 02/05/19 Entered 02/05/19 10:34:52              Desc Main
                                      Document Page 1 of 3


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-01883
         GERALD J SANCHEZ
         JENNIFER MORGAN
                 Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 01/21/2016.

         2) The plan was confirmed on 05/04/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
01/11/2017.

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 10/17/2018.

         6) Number of months from filing to last payment: 33.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 16-01883         Doc 57       Filed 02/05/19 Entered 02/05/19 10:34:52                    Desc Main
                                       Document Page 2 of 3



Receipts:

        Total paid by or on behalf of the debtor              $41,524.00
        Less amount refunded to debtor                           $978.98

NET RECEIPTS:                                                                                   $40,545.02


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                       $1,817.38
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $5,817.38

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal       Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
ADT SECURITY SYSTEMS             Unsecured         164.00           NA              NA            0.00        0.00
ALEXIAN BROTHER BEHAVIORAL HE Unsecured            142.00           NA              NA            0.00        0.00
AMERICAN EXPRESS                 Unsecured      1,534.00       1,484.59        1,484.59           0.00        0.00
AMERICAN EXPRESS                 Unsecured            NA       6,608.59        6,608.59           0.00        0.00
AT&T                             Unsecured          50.40           NA              NA            0.00        0.00
BANK OF AMERICA                  Unsecured      7,020.00            NA              NA            0.00        0.00
BANK OF THE WEST                 Secured       39,479.00     39,175.54        39,175.54     22,534.87    3,472.59
Cadence Health                   Unsecured         200.00           NA              NA            0.00        0.00
CAPITAL ONE BANK USA             Unsecured      4,444.00       4,637.61        4,637.61           0.00        0.00
CHASE CC                         Unsecured         915.00           NA              NA            0.00        0.00
CHASE CC                         Unsecured      2,188.00            NA              NA            0.00        0.00
COMENITY BANK                    Unsecured           0.00           NA              NA            0.00        0.00
COOK COUNTY TREASURER            Secured              NA            NA              NA            0.00        0.00
FIFTH THIRD BANK                 Secured       13,486.00     16,973.23         6,865.31      6,865.31    1,305.06
FIFTH THIRD BANK                 Unsecured      3,404.00           0.00            0.00           0.00        0.00
MIDLAND FUNDING                  Unsecured      4,856.00       4,840.74        4,840.74           0.00        0.00
NATIONSTAR MORTGAGE              Secured      141,331.00    137,114.23       139,473.06           0.00        0.00
NATIONSTAR MORTGAGE              Secured              NA       2,358.83        2,358.83        549.81         0.00
PONDS SARASOTA TRAILS TOWNHO Secured                 0.00           NA              NA            0.00        0.00
PRA RECEIVABLES MGMT             Unsecured     11,008.00     11,149.41        11,149.41           0.00        0.00
PRA RECEIVABLES MGMT             Unsecured      6,061.00       5,961.61        5,961.61           0.00        0.00
QUICKCLICK LOANS OF ILLINOIS LLC Unsecured            NA         751.45          751.45           0.00        0.00
SILVERLEAF RESORTS INC           Secured       10,000.00            NA              NA            0.00        0.00
SILVERLEAF RESORTS INC           Unsecured     10,000.00            NA              NA            0.00        0.00
SPRINT NEXTEL                    Unsecured         300.00           NA              NA            0.00        0.00
US DEPT OF ED FEDLOAN            Unsecured     29,991.00     30,578.34        30,578.34           0.00        0.00
US DEPT OF EDUCATION             Unsecured     32,500.00     40,830.35        40,830.35           0.00        0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 16-01883         Doc 57      Filed 02/05/19 Entered 02/05/19 10:34:52                Desc Main
                                       Document Page 3 of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                 $139,473.06              $0.00             $0.00
       Mortgage Arrearage                                 $2,358.83            $549.81             $0.00
       Debt Secured by Vehicle                           $46,040.85         $29,400.18         $4,777.65
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                         $187,872.74         $29,949.99         $4,777.65

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00               $0.00            $0.00
        Domestic Support Ongoing                               $0.00               $0.00            $0.00
        All Other Priority                                     $0.00               $0.00            $0.00
 TOTAL PRIORITY:                                               $0.00               $0.00            $0.00

 GENERAL UNSECURED PAYMENTS:                            $106,842.69                $0.00            $0.00


Disbursements:

         Expenses of Administration                             $5,817.38
         Disbursements to Creditors                            $34,727.64

TOTAL DISBURSEMENTS :                                                                      $40,545.02


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 02/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
